Citation Nr: 0630042	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  06-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to October 
1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 RO decision that granted service 
connection for bilateral hearing loss and assigned an initial 
10 percent rating.  The RO denied service connection for 
bilateral tinnitus.

The veteran immediately appealed the RO's initial grant of 
service connection for bilateral hearing loss and contended 
that his service-connected disability warranted a higher 
evaluation.

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

In September 2006, the Board granted the appellant's motion 
to advance the veteran's appeal on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected bilateral 
hearing loss warrants a rating in excess of the initial 10 
percent evaluation assigned in the RO's March 2005 rating 
decision.  The veteran was examined for VA purposes in March 
2005.  Subsequent to this examination, the veteran reported 
that he was recently examined by his private otolaryngologist 
who found that his hearing has worsened.  As such, additional 
development is necessary in order to fairly decide the 
veteran's claim for an increased rating for his service-
connected hearing loss disability. 

Also, the veteran has claimed entitlement to service 
connection for bilateral tinnitus.  In the March 2005 VA 
audio examination, the veteran stated that his tinnitus is 
due to military noise exposure.  While the VA examiner noted 
a review of the veteran's claims file and offered an etiology 
opinion with regard to the veteran's hearing loss disability, 
the examiner did not note any findings with regard to nature 
or etiology of the veteran's claimed tinnitus.  

In this regard, the RO should attempt to obtain any 
outstanding treatment records pertaining to the veteran's 
claims for an increased rating for service-connected hearing 
loss and service connection for tinnitus.  

In addition, the RO should obtain addendum opinion from the 
VA examiner who conducted the March 2005 VA audio examination 
with regard to the veteran's service connection claim for 
tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary steps 
to obtain the veteran's private and VA 
medical records with regard to hearing 
loss from 2003 to the present, to include 
evidence of a recent audiology examination 
from the veteran's private treating 
otolaryngologist in April 2006.  

2.  After the requested medical evidence 
has been associated with the record, the 
veteran should be furnish a VA examination 
to determine the nature, extent and 
etiology of the veteran's service 
connected hearing loss and bilateral 
tinnitus disorder.  All indicated tests 
and studies should be performed.  A copy 
of this remand should also be made 
available to the examiner for review. 

The examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not that any current tinnitus is related 
to the veteran's military service, to 
include any exposure to noise trauma 
therein. The examiner should provide a 
complete rationale for any opinion 
expressed.

3.  The RO should also undertake any other 
development it determines to be warranted.

4.  Then, VA should readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case that addresses all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered. He should be 
given an opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


